     Case: 1:19-cv-02328-CAB Doc #: 29 Filed: 03/16/20 1 of 3. PageID #: 174



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



    JOHN R. HARRISON, Administrator )             CASE NO. 1:19-CV-02328
    of the Estate of Jesus Malave Morales, )
                                           )      JUDGE CHRISTOPHER A. BOYKO
            Plaintiff,                     )
                                           )      MAGISTRATE JUDGE WILLIAM H. H.
    v.                                     )      BAUGHMAN
                                           )
    CITY OF CLEVELAND, et al.,             )      Defendants Elizabeth Hester, Joseph
                                           )      Stottner, Charles L. Stephens, Jr., and
            Defendants.                    )      Alan Furtado’s Unopposed Motion for
                                           )      an Extension of Time to Answer or
                                           )      Otherwise Respond to Plaintiff’s
                                           )      Complaint
                                           )


   Now come Defendants Elizabeth Hester, Joseph Stottner, Charles L. Stephens, Jr., and Alan

Furtado, by and through undersigned counsel, and, pursuant to Fed. R. Civ. P. 6(b), respectfully

request thirty (30) days, up to and including April 15, 2020, within which to answer or otherwise

respond to Plaintiff’s Complaint. Counsel for Plaintiff has expressed this Motion in unopposed.

   On February 23, 2020, Defendant Elizabeth Hester received service of summons.              On

February 24, 2020, Joseph Stottner received service of summons.           On March, 4, 2020,

Defendants Charles Stephens and Alan Furtado received service of summons.

   On March 13, 2020, via telephone conversation, counsel for Plaintiff expressed that this

Motion is unopposed.

   Defendants respectfully submit that they need thirty (30) days, until April 15, 2020, in order

to answer or otherwise respond to the allegations contained in Plaintiff’s Complaint. No prior




                                          Page 1 of 3
      Case: 1:19-cv-02328-CAB Doc #: 29 Filed: 03/16/20 2 of 3. PageID #: 175



request for an extension of time to answer or otherwise respond to Plaintiffs’ Complaint has been

sought in this case, and this request is not submitted for the purpose of delay.

   For the foregoing reasons, Defendants Elizabeth Hester, Joseph Stottner, Charles L.

Stephens, Jr., and Alan Furtado respectfully request that this Honorable Court grant an extension

of time of thirty (30) days, up to and including April 15, 2020, within which to answer or

otherwise respond to Plaintiffs’ Complaint.

                                                      Respectfully submitted,

                                                      BARBARA A. LANGHENRY (0038838)
                                                      Director of Law

                                              By:      s/ Leslie J. Shafer
                                                      LESLIE J. SHAFER (0091129)
                                                      L. STEWART HASTINGS (0025852)
                                                      Assistant Directors of Law
                                                      City of Cleveland, Department of Law
                                                      601 Lakeside Avenue, Room 106
                                                      Cleveland, Ohio 44114
                                                      Tel: (216) 664-2689 Fax: (216) 664-2663
                                                      E-mail: lshafer@city.cleveland.oh.us
                                                              lshastings@city.cleveland.oh.us

                                                      Attorneys for Defendants
                                                      Elizabeth Hester, Joseph Stottner,
                                                      Charles L. Stephens, Jr., and Alan Furtado




                                            Page 2 of 3
      Case: 1:19-cv-02328-CAB Doc #: 29 Filed: 03/16/20 3 of 3. PageID #: 176



                                    CERTIFICATE OF SERVICE

       A copy of the foregoing was filed electronically on March 16, 2020. Notice of this filing

will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.



                                                     /s/ Leslie J. Shafer
                                                     Leslie J. Shafer (0091129)




                                            Page 3 of 3
